Title: From Thomas Jefferson to Albert Gallatin, 12 December 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: Jefferson to mr. Gallatin
                            
                            Dec. 12. 06.
                        
                        Altho’ I have the most perfect confidence in the integrity of Briggs, & very little in Davies his accuser,
                            yet where a charge is so specific and direct, our duty calls for investigation. the distance is too great to wait for
                            preliminary explanation. I think with you that mr Williams, the former Register, will be a proper person to enquire into
                            the charge, but that he would probably be less willing to undertake it alone, than joined with another; & I would
                            propose to join with him mr Dunbar who deserves entire confidence. In the case of the removal proposed by the Collector
                            of Baltimore, I consider it as entirely out of my sphere & resting solely with yourself. were I to give an opinion on
                            the subject, it would only be by observing that in the cases under my immediate care I have never considered the length
                            of time a person has continued in office, nor the money he has made in it as entering at all into the reasons for a
                            removal;—the want of a Collector at Chestertown shall be attended to with the first nominations.—the allegations against
                            Pope of New Bedford are insufficient. altho’ medling in political caucuses is no part of that freedom of personal suffrage
                            which ought to be allowed him, yet his mere presence at a caucus does not necessarily involve an active & official
                            influence in opposition to the government which employs him. affectionate salutations.
                        
                            P.S. I return the papers in Briggs’s & the Baltimore case.
                        
                    